UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7127


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHUNGA HAKI MATATA,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby.    Lacy H. Thornburg,
District Judge. (4:94-cr-00044-LHT-12)


Submitted:   April 22, 2010                 Decided:   April 26, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chunga Haki Matata, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Chunga     Haki   Matata      seeks     to       appeal       the   district

court’s     order   denying    his      motion    for    reconsideration          of   the

order reducing his sentence under 18 U.S.C. § 3582(c) (2006).

We   have    reviewed    the     record    and    find        no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.       United     States     v.     Matata,       No.    4:94-cr-00044-LHT-12

(W.D.N.C. May 14, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before    the    court     and     argument          would   not   aid   the

decisional process.

                                                                                 AFFIRMED




                                           2